Case: 21-50537     Document: 00516162517         Page: 1     Date Filed: 01/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 January 11, 2022
                                  No. 21-50537
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Albert Alex Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:18-CR-81-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Albert Alex Rodriguez appeals the 24-month sentence imposed after
   his supervised release was revoked. His revocation sentence was above the
   recommended sentencing range but did not exceed the statutory maximum
   sentence. He maintains that the sentence was substantively unreasonable



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50537      Document: 00516162517           Page: 2    Date Filed: 01/11/2022




                                     No. 21-50537


   because the district court failed to account for factors that should have been
   afforded significant weight, i.e., his history of participation in drug treatment
   programs and his work ethic. Because Rodriguez preserved his instant claim,
   we apply the plainly unreasonable standard. See Holguin-Hernandez v. United
   States, 140 S. Ct. 762, 766-67 (2020); United States v. Miller, 634 F.3d 841,
   843 (5th Cir. 2011).
          The record reflects that the district court’s justification for imposing
   the revocation sentence was reasoned, fact-specific, and consistent with the
   18 U.S.C. § 3553(a) sentencing factors. See United States v. Warren, 720 F.3d
   321, 332-33 (5th Cir. 2013). The district court undertook an individualized
   assessment of the facts and concluded that a sentence of 24 months in prison
   was proper to satisfy the sentencing goals of § 3553(a). The district court was
   aware of the factors that Rodriguez alleges were overlooked and decided that
   other factors deserved more consideration. There is no requirement that the
   factors identified by Rodriguez, or any other aspect of a defendant’s history
   and circumstances, be afforded dispositive weight. See, e.g., United States v.
   Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). Rodriguez’s challenge
   to the weight that the district court gave to specific factors does not establish
   that his sentence is unreasonable. See Warren, 720 F.3d at 332. He otherwise
   has not established that his sentence is the result of a clear error of judgment
   in balancing the § 3553(a) factors. See id.
          The judgment of the district court is AFFIRMED.




                                          2